Exhibit 10.5

May 15, 2015

Geoff M. Massingberd

c/o MEGA Brands Inc.

4505 Hickmore

Montreal, QC

CANADA

H4T 1K4

Dear Geoff,

This letter (this “Letter Agreement”) memorializes our discussions with respect
to your upcoming separation of employment (the “Separation”) with certain
subsidiaries (the “Company”) of Mattel, Inc. (“Mattel”) on August 31, 2015 (the
“Termination Date”), including with respect to your employment through the
Termination Date and with respect to the application of certain terms of the
Mattel, Inc. Executive Severance Plan B (the “Severance Plan”) and the
participation letter relating to the Severance Plan, dated as of July 10, 2014,
between you and Mattel (the “Participation Letter”). This Letter Agreement also
serves as notice to you pursuant to Section 15 of the Severance Plan; and, you
specifically agree and acknowledge to waive the requirement in Section 2(f) that
the Termination Date be no more than fifteen (15) days after the actual receipt
of the notice of termination.

Service Through The Termination Date. You shall cease to serve as Chairman and
President of MEGA Brands Inc., effective June 30, 2015. From July 1, 2015
through the Termination Date, you shall be an Executive Advisor, reporting to
the Chief Executive Officer of Mattel or his designee, with such duties as shall
reasonably be requested of you by the Chief Executive Officer or his designee.
Pursuant to the terms of the Severance Plan, you will be eligible to receive a
pro-rated annual bonus that you would have received under the Mattel Incentive
Plan (the “MIP”) for fiscal year 2015, if any, as if you had remained employed
through the regularly scheduled payment date for such MIP bonus, based on the
number of days in fiscal year 2015 you were employed with the Company, payable
following the end of fiscal year 2015 in accordance with the applicable terms of
the MIP and the Severance Plan.

Severance Benefits. For purposes of the Severance Plan, the Separation is
currently deemed a Covered Termination (as defined in the Severance Plan)
pursuant to Section 2(e) thereof. In connection with the Separation, you will be
entitled to the severance payments and benefits set forth in Section 3(b) of the
Severance Plan, subject to your execution following the Termination Date of the
release (the “Release”) in substantially the form attached as Exhibit A to the
Participation Letter (and the Release becoming irrevocable within 55 days of the
Termination Date).



--------------------------------------------------------------------------------

Tax Equalization & Tax Return Preparation Assistance. In order to finalize any
tax issues relating to your assignment to Canada, you will be provided with US
and Canadian tax return preparation services for 2015 and 2016. These services
will be provided by Mattel’s designated tax services provider (currently
KPMG). In addition, Mattel’s designated tax service provider will prepare tax
equalization settlement calculations for each year in accordance with the terms
of Mattel’s Tax Equalization Practice. Any final settlement due between Mattel
and yourself should be settled within 60 days of the tax equalization settlement
calculation being finalized and provided to you. If it is determined that you
have trailing compensation reportable in Canada beyond 2016, the Tax department
will authorize tax return preparation for additional years and Mattel’s Tax
Equalization Practice will continue to be applied. Please contact Mattel’s Tax
Department if you have any questions relating to either Mattel’s Tax
Equalization Practice or the tax preparation services to be provided to you.

Resignation From All Positions. You agree to tender your resignation from any
and all positions you occupy as an officer or director of the Company, effective
as of June 30, 2015, by signing the resignation letter in the form of Exhibit A
to this Agreement and returning it to me along with this Agreement.

Severance Plan. You agree and acknowledge that the Severance Plan and your
Participation Letter remain in full effect and that this Letter Agreement shall
not interfere with or restrict the right of the Company to discharge you for
Cause (i.e., if your employment terminates for any reason other than a Covered
Termination prior to August 31, 2015, you acknowledge that you will not be
eligible for the severance benefits under the Severance Plan). The Termination
Date shall be the “Date of Termination” for all purposes of the Severance Plan.

Full Agreement. This Letter Agreement, the Severance Plan, the Participation
Letter, the Release and the 2012 Employee Confidentiality and Inventions
Agreement (effective May 1, 2012) (the “2012 Agreement”) or any agreement
superseding the 2012 Agreement (collectively, the “Agreements”) constitute the
full understanding of you, Mattel and the Company with respect to the
Separation. Without limiting the generality of the foregoing, you expressly
acknowledge and agree that except as specifically set forth in the Agreements,
you are not entitled to receive any severance pay or benefits from Mattel, the
Company and its affiliates.

Governing Law. This letter shall be governed by and construed in accordance with
the laws of the State of California, without reference to principles of conflict
of laws. The dispute resolution provisions of the Severance Plan shall apply to
this Letter Agreement.

Miscellaneous. This Letter Agreement may be amended, modified or changed only by
a written instrument executed by you and Mattel. The captions of this Letter
Agreement are not part of the provisions hereof and shall have no force or
effect. This Letter Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

 

- 2 -



--------------------------------------------------------------------------------

Sincerely,

Mattel, Inc.

By:  

/s/ Alan Kaye

  Alan Kaye   Executive Vice President, Chief Human Resources Officer

 

Acknowledged and Agreed:

 

/s/ Geoff M. Massingberd

Geoff M. Massingberd

 

- 3 -



--------------------------------------------------------------------------------

Exhibit A

Date:                             

Mattel, Inc.

333 Continental Boulevard

El Segundo, California 90245

 

  Re: Resignation from director and officer positions with Mattel subsidiaries

Ladies and Gentlemen:

I hereby resign from any position I occupy as a director or officer of any
direct or indirect subsidiary of Mattel, Inc., effective as of June 30, 2015.

 

Very truly yours, Signature:                                          
                    Name:                                          
                        

 

- 4 -